Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7, 11-14 in the reply filed on 11/8/22 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/20, 8/4/21, 12/20/21, 4/14/22 are considered by the examiner.
Drawings
The drawings submitted on 8/14/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " the entire circumference " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuo (JP61-255250)
Regarding claim 1, the Nobuo reference discloses a metal bead seal comprising a basal part made of metal (1) and a sealing bead (4) integrated with the basal part, the sealing bead including a curved part that is curved in a plan view (Fig. 1), the curved part including a maximum bead width part having a maximum bead width (Fig. 1 and Fig. 2, 41), a straight part that is straight in a plan view (Fig. 1 and Fig. 2, 42) and continuous from the curved part, the straight part including a minimum bead width part having a minimum bead width, and a gradually varying bead width part that is positioned between the maximum bead width part and the minimum bead width part, the gradually varying bead width part having its bead width continuously varied from the maximum bead width to the minimum bead width  (can be seen in plain view of Fig. 1)  
Regarding claim 2, the Nobuo reference discloses metal bead seal according to claim 1, wherein the sealing bead has a height that is constant at L1 (Fig. 2). 
Regarding claim 3, the Nobuo reference discloses metal bead metal bead seal according to claim 1, wherein the curved part includes a minimum bead height part having a minimum bead height, the straight part includes a maximum bead height part having a maximum bead height, and the sealing bead includes a gradually varying bead height part positioned between the minimum bead height part and the maximum bead height part, the gradually varying bead height part having its bead height continuously varied from the minimum bead height to the maximum bead height (upper right column, line 9- page 3, upper right column, line 3, fig. 2-3).  
Regarding claim 4, the Nobuo reference discloses a metal bead seal comprising: a basal part made of metal; and a sealing bead integrated with the basal part, the sealing bead including a curved part that is curved in a plan view, the curved part including a minimum bead height part having a minimum bead height, a straight part that is straight in a plan view and continuous from the curved part, the straight part including a maximum bead height part having a maximum bead height, and a gradually varying bead height part positioned between the minimum bead height part and the maximum bead height part, the gradually varying bead height part having its bead height continuously varied from the minimum bead height to the maximum bead height (upper right column, line 9- page 3, upper right column, line 3, fig. 1-3 from II to III).  
Regarding claim 5, the Nobuo reference discloses a sealing bead (itself) is constant over its entire circumference (can be seen in Fig. 2 and 3).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. WO2013/161596 or JP2013-231450) 
Regarding claim 1, the Nakamura et al. WO2013/161596) discloses a metal bead seal comprising: a basal part made of metal; and a sealing bead integrated with the basal part, the sealing bead including a curved part that is curved in a plan view, the curved part including a maximum bead width part having a maximum bead width (41), a straight part that is straight in a plan view and continuous from the curved part, the straight part including a minimum bead width part having a minimum bead width (42), and a gradually varying bead width part that is positioned between the maximum bead width part and the minimum bead width part, the gradually varying bead width part having its bead width continuously varied from the maximum bead width to the minimum bead width  (Can be seen in 1).  

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US Publication 2016/0305548).
Regarding claim 4, the Watanabe reference discloses a metal bead seal comprising a basal part made of metal (21); and a sealing bead integrated with the basal part, the sealing bead including a curved part that is curved in a plan view (fig. 13), the curved part including a minimum bead height part having a minimum bead height (31b), a straight part that is straight in a plan view (Fig. 13) and continuous from the curved part, the straight part including a maximum bead height part having a maximum bead height, and a gradually varying bead height part (32c)  positioned between the minimum bead height part and the maximum bead height part, the gradually varying bead height part having its bead height continuously varied from the minimum bead height to the maximum bead height (32c region).  
Regarding claim 5 the Watanabe reference discloses wherein the sealing bead has a width being constant over its entire circumference (can be seen in Fig. 13).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo (JP61-255250) or Nakamura et al. WO2013/161596)  over Tanji et al. (DE112010003386).
Regarding claim 7, the Nobuo or Nakamura et al. WO2013/161596)  discloses the claimed inventio above and further incorporated herein. The Nobuo (JP61-255250) and Nakamura et al. WO2013/161596) are silent in disclosing a method of manufacturing the metal bead seal according to claim 1one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex
Claim(s) 6, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo (JP61-255250), Nakamura et al. (WO2013/161596) or Watanabe (US Publication 2016/0305548)  over Ueta et al. (EP1350994).
Regarding claims 6, 11-14, the Nobuo (JP61-255250), Nakamura et al. WO2013/161596) and Watanabe (US Publication 2016/0305548) is silent in disclosing further comprising a sealing rubber disposed between the sealing bead and a counterpart component.  However, the Ueta et al. reference discloses rubber gaskets disposed between the sealing bead and a counterpart components to reduce production cost and preserves a stable sealing performance for extended periods of time (Abstract). Therefore, it would have been obvious before the effective filing date of the invention to incorporate . rubber gaskets between the sealing bead and a counterpart components as disclosed by the Ueta et al. reference in order for the metal gaskets for sealing disclosed by the Nobuo (JP61-255250), Nakamura et al. WO2013/161596) or Watanabe (US Publication 2016/0305548) in order to reduce cost of production of the gaskets used for sealing while reassuring sealing performance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725